Production Sharing Contract
Between
The Republic of Equatorial Guinea

And

Table of Contents

Section

Section I - Scope and Definitions

Section II - Term, Termination, and
Cancellation

Section III cd Exclusion of Areas

Section IV = Work Program and Expenditures

Section V - Conduct of Petroleum Operations
by Contractor

Section VI - Rights and Obligations of the
Parties, Determination of
Production Levels

Section VII a Recovery of Operating Costs,

Sharing of Production, and
Handling of Production

-Section VIII

Valuation of Crude Oil

Section Ix Bonuses and Surface Rentals
Section X : oa Payments

Section XI - Title to Equipment

Section XII - Unification

Section XIII

Consultation and Arbitration -

Section XIV i Books and Accounts and Audits
Section XV = Notices

Section XVI - Laws and Regulations

Section XVII - Force Majeure

Section XVIII om Text

Section XIX & Effectiveness

Exhibit "C" os Accounting Procedure

8
EQUATORIAL GUINEA

1982 Model Contract 050282 For Petroleum
Exploration & Exploitation
PRODUCTION SHARING CONTRACT
between
THE REPUBLIC OF EQUATORIAL GUINEA

and

THIS CONTRACT, made and entered into on this
day of , 198_ by and between THE REPUBLIC OF

EQUATORIAL GUINEA (hereinafter some es referred to as the

"STATE"), represented for pur}
MINISTRY OF INDUSTRY, MIN:
EQUATORIAL GUINEA (her

and

a corporation organizt d existing under the laws of

(hereinafter referred to as "CON-

TRACTOR"), represented for purposes of this Contract by

, its .

GOVERNMENT and CONTRACTOR hereinafter are referred to either

individually as "Party" or collectively as "Parties".
We tN oo Ee es

WHEREAS, all Hydrocarbons existing within the territory
of the Republic of Equatorial Guinea, including adjacent
submerged lands, are national resources owned by the Repub-

lic of Equatorial Guinea; and
WHEREAS, the STATE wishes to promote the development of
Hydrocarbon deposits in and throughout the Contract Area and
CONTRACTOR desires to join and assist the STATE in accelerat-
ing the exploration and development of the potential re-

sources within the Contract Area; and

WHEREAS, CONTRACTOR has the financial ability, techni-

cal competence and professional..skills necessary to carry

out the Petroleum Operatio: reinafte  “aéscribed; and

WHEREAS, in accordance wit Hé Hydrocarbon Law of the

Republic of Equatorial Gi 1 agreements in the form of

Production Sharing Contracts may be entered into between the

STATE and foreign capital investors;

THEREFORE, in consideration of the undertakings and
covenants herein contained, the Parties hereby agree as

follows:

SECTION I
SCOPE AND DEFINITIONS
1.1 SCOPE
This Contract is a Production Sharing Contract. In

accordance with the provisions herein contained, the
MINISTRY shall be responsible for managing the Petro-

leum Operations contemplated in this Contract.
CONTRACTOR shall:

(a). be responsible to the STATE for the execution of
the Petroleum Operations in. accordance with the
and

provisions of this. Co: hereby ap-

pointed and constituted the ex ‘e company to

n the Contract Area

(b) provide all ne fy ‘capital, machinery, equip-

ment, techno ly“ and personnel necessary for the
conduct of Pétroleum Operations;

(c) bear the risk of Petroleum Operations Costs re-
quired in carrying out Petroleum Operations and
shall therefore have an economic interest in the
rapid development of the hydrocarbon deposits in
the Contract Area. Such costs shall be included
in Petroleum Operations Costs recoverable as

provided in Section VII.

During the term of this Contract the total production

achieved in the conduct of the Petroleum Operations
shall be divided between the Parties in accordance with

the provisions of Section VII of this Contract.

DEFINITIONS
In this Contract, words importing the singular include

the plural and vice versa, and except where the context

otherwise indicates, shall have the meanings set forth

in this Section. Words that. ot defined herein,

but that are defined

the meanings set fot

(a) Person means any. vidual, corporation, partner-

ship, joint’ venture, association, trust, estate,
unincorporated organization of government or any

agency or political subdivision thereof.

(b) Affiliated Company or Affiliate of any specified
Person means any other person directly or indi-
rectly controlling or controlled by or under di-
rect or indirect common control with such speci-
fied Person. For the purposes of this definition,
"control" when used with respect to any specified
Person means the power to direct, administer and
dictate policies of such Person, through the

ownership of fifty percent (50%) or more of such

12
(c)

(a)

(e)

Person's voting securities; and the terms "con-
trolling" and "controlled" have meanings correla-
tive to the foregoing.

Crude Oil means Hydrocarbons which are produced at
the wellhead in liquid state at atmospheric pres-
sure, asphalt and ozokerites and the liquid Hydro-

carbons known as condensate obtained from Natural

Gas by condensation or étion.by means of

field separation ur

in a gaseous phage. Included in this definition

are wet minéYal..gas, dry mineral gas, wet gas and

residue gas temaining after the extraction process-
ing or separation of liquid Hydrocarbons from wet
gas, as well as non-hydrocarbon gas or gases
produced in association with liquid or gaseous
Hydrocarbons.

Exploration Operations include geological studies;
geophysical studies; aerial mapping; investiga-
tions relating to the subsurface geology; strati-
graphic test drilling; exploration wells; and
related activities such as drillsite preparation,

surveying, and all work necessarily connected
(£)

(g)

(h)

(i)

therewith, that is conducted in connection with
exploration for Crude Oil and/or Natural Gas.
Development and Production Operations means all
operations other than Exploration Operations
conducted to facilitate extraction and the pro-

duction of Crude 0il and Natural Gas.

Exploration Expenditures means direct expenditures

th the Accounting Procedure
xhibit "C", but expenditures
area of a Field after Commercial
Discovery has been declared shall be excluded.

Development and Production Expenditures means di-

rect expenditures on Development Operations and
general expenses made in connection with the
development of a Field, excluding expenditures
made within the area of a Field before Commercial
Discovery has been declared, all as determined in
accordance with the Accounting Procedure attached
hereto as Exhibit "C".

Petroleum Operations Expenditures means expendi-

tures made and obligations incurred in carrying
(3)

(k)

(1)

(m)

out Petroleum Operations hereunder, determined in
accordance with the Accounting Procedure attached
hereto as Exhibit "C" and made a part hereof.
Barrel means a quantity or unit of Crude Oil equal
to 158.9874 liters (forty-two (42) United States
gallons) at a temperature of 15.56 degrees Centi-

grade (sixty (60) degrees Fahrenheit) under one

atmosphere of pressure
Field means an a ract Area, as
determined in &

Well means any opening: m” the ground or seabed

made or being made. drilling or boring, or in

any other manner; for the purpose of discovering
and/or produging Crude Oil or Natural Gas, or for
the injection of any fluid into an underground

deposit, other than a seismic hole or a structure

test hole or stratigraphic test hole.

Commercial Discovery means a discovery of Hydro-
carbons that, in the judgment of the CONTRACTOR,
can be produced commercially, based on considera-

tion of all pertinent operating and financial

data.

15
(n)

(0)

(p)

(q)

(x)

(s),

Work Program means an itemized statement of the
Petroleum Operations to be carried out in the Con-
tract Area as set forth in Section IV.

Budget of Petroleum Operations Costs means the
estimate of the costs of all items included in the

Work Program.

Calendar Year or Year means a period of twelve

(12) months commenci: ary ‘Ll and ending on the

secutive months..aceording to the Gregorian Cal-

endar, rom the Effective Date of this
Contract ea from the anniversary of such Effective
Date.

Gross Receipts means the sum of all proceeds of
sales and the monetary equivalent of the value of
other dispositions of Hydrocarbons from the Con-
tract Area in any given Calendar Year.

Income Tax means that tax levied on net income of
CONTRACTOR pursuant to the Income Tax of The

Republic of Equatorial Guinea dated October 27,

1970, as amended.
(t)

(ua)

(v)

(w)

(x)

(y)

(z)

Calendar Quarter means a period of three consecu-
tive months beginning January 1, April 1, July 1,

or October 1 and ending March 31, June 30, Septem-
ber 30 or December 31, respectively.

Effective Date means the date of the approval of

this Contract by the STATE in accordance with the
provisions of the applicable, law.

Foreign Exchange means
Parties other than~that./of the R

ney acceptable to the

torial Guinea

Hydrocarbons mean

1981, as amende

ee-Law No. 7 of 16 June,

Contract Aréa ‘means the geographic territory of
the Republic of Equatorial Guinea the subject of
this Contract. Such Contract Area is described in
Annex "A" and delineated in Annex "B" attached
hereto and incorporated herein. ;

Royalty means ten percent (10%) of all the Crude
Oil, and ten percent (10%) of all the Natural Gas
produced and saved and not otherwise utilized in
Petroleum Operations from the Contract Area.

Maximum Efficient Rate means the maximum rate of

production of Hydrocarbons in a Field, without
excessive decline or loss of reservoir pressure,
and in accordance with the norms and practices of
the petroleum industry and Section 6.4 of this
Contract.

(aa) Semester, as used in 7.8 means a period of six (6)
consecutive months, commencing the first of
January and the first of July of each Calendar

Year.

TERM,

CONTRACTOR is authorized- to. conduct Exploration Opera-

tions during an in .'exploration period of five

(5) years, starting~from the Effective Date. When
CONTRACTOR has fulfilled its obligations hereunder for
the initial exploration period and for each successive
extension granted pursuant to Subsections (a), (b) and
(c) of this Section 2.1, upon application of CONTRACTOR
made not later than ninety (90) calendar days prior to
the fifth, sixth, and seventh anniversary of the
Effective Date, as the case may be, MINISTRY shall

extend the period during which Petroleum Operations may

be conducted as follows:

(a) After the fifth (5th) Contract Year, for an addi-

tional period of one (1) Contract Year during
which year CONTRACTOR shall drill onshore or in
areas covered by waters less than two hundred
(200) meters deep at least one (1) exploration
Well; and, =

{b) after the sixth (6th) Contract Year, for an addi-
tional period of one (1) Contract Year during

which year CONTRACTOR shall;drill at least one (1)

exploration Well; and

(c) if after the fifth

hundred (200) .m s, for an additional period of

two (2) Contract Years; and

(d) if during the seventh (7th) Contract Year, CON-
TRACTOR encounters a show of Hydrocarbons which
CONTRACTOR believes is sufficient to warrant
further exploration drilling, for a period of one
(1) Contract Year during which year CONTRACTOR
shall drill one (1) evaluation Well in an area
designated by mutual agreement of MINISTRY and

CONTRACTOR.

2.2 If no Commercial Discovery has been made: (a) in the

first five (5) Contract Years if CONTRACTOR does not
elect to extend the exploration period beyond the
fifth (5th) Contract Year; or (b) the sixth (6th),
CO
CONTRACTOR does elect to extend the Contract beyond the
fifth (5th) Contract Year pursuant to 2.1, then this
Contract shall terminate automatically in its entirety.

However, an extension of six (6). months may be granted

by the MINISTRY in order tia:

INTRACTOR may finish
drilling and testing.

tested at the end

eighth (8th) Contfact Yea
Upon encountering dications of a substantial accumu-
lation of Hydrocarbons in the Contract Area, the
CONTRACTOR as soon as practicable will notify the
MINISTRY of this fact, indicating in the notice the
particular details of the location, nature and indi-
cated size of the accumulation. After giving such
notification to the MINISTRY the CONTRACTOR as soon as
practicable will present to the MINISTRY a report of
the results of any preliminary production tests carried
out, including in the report, when necessary, the
estimate of the accumulation and the approximate

extension of said discovery in the Contract Area

(hereinafter referred to as the "Area of Provisional

Discovery").

Within each Area of Provisional Discovery the CONTRAC-
TOR shall carry out appropriate evaluation work,
including seismic work and drilling. As soon as

possible, but in any case not later than the end of the

seventh (7th) or eighth (8th gntract Year, if appli-

cable, CONTRACTOR wi

is a Commercial Di

When it is determined t the discovery of Hydrocar-

bons is a Commefci “Discovery in accordance with 2.4,
CONTRACTOR will ores MINISTRY, and CONTRACTOR will
present to MINISTRY for MINISTRY's written approval,
which approval will not be withheld unreasonably:
(a) a report including a map showing the extension of
the area of Commercial Discovery within the Contract
Area, which area when said report is accepted by
MINISTRY will constitute a Field; (b) a Work Program
for development of the Field, including an estimate of
the Development and Production Expenditures necessary
for the development of the Field; (c) the Maximum
Efficient Rate of Production at which the CONTRACTOR

intends to produce the Field; and, (d) the schedule of

21
the most accelerated program consistent with good
international petroleum industry practice for imple-

mentation of CONTRACTOR's Work Program.

This Contract will continue in existence with respect
to each Field for a period of thirty (30) years from

the date on which CONTRACTOR, in. accordance with the

provisions of Section 2:5
the discovery in said
In case of new Ca
new exploratory drillin formations which underlie
or overlie each othex’ in other deposits which may be

encountered within,“tHe extension of the area of the

Commercial Discovery, such formations and deposits will
constitute only one Field, and the Field will be
defined or redefined as may be necessary, to incorpo-
rate all of the underlying and overlying formations and
all the deposits located within the extension of the
area of the original Commercial Discovery and the
provisions of 2.5 shall apply mutatis mutandis to any

such new Commercial Discovery.
2.7 CONTRACTOR shall have the right to terminate this

Contract totally or partially:

(a)

(b)

with respect to any part of the Contract Area
other than a Field then producing or that prior
thereto had produced Crude Oil or Natural Gas upon

giving ninety (90) calendar..days' written notice

of its intention to da..$
with respect to

prior theret

Gas, upon giving one br red eighty (180) calendar

days' written m of its intention to do so.

The STATE shall have the right to cancel this Contract

upon giving thirty (30) calendar days' written notice

of its intention to do so, if CONTRACTOR:

(a)

(b)

fails to make any monetary payment required by law
or under this Contract for a period of thirty (30)
calendar days after the due date for such payment;
fails to comply with any other material obligation

that it has assumed under this Contract;
(c) fails to comply with any acts, regulations, orders
or instructions issued in conformance with this
Contract by the MINISTRY, or any governmental
department or agency of the Republic of Equatorial
Guinea;

(d) ‘suspends its payments under this Contract, becomes
bankrupt, or goes into liquidation because of

insolvency or makes a ition with its credi-

tors; or
(e) has not commené from a Field within
the period o ed in the development

Work Program ac Ag to the terms and conditions

If the circumstance or circumstances that result in
cancellation under 2.8(a), (b), (c) or (e) are remedied
by CONTRACTOR within the thirty (30) calendar day
period following the notice of termination as afore-

said, then such termination shall not become effective.

If the circumstance or circumstances that would other-
wise result in cancellation under 2.8(a), (b), (c) or

(e) are the result of Force Majeure, then cancellation
2.11

shall not take place so long as Force Majeure continues
and for such period thereafter as MINISTRY may deter-

mine reasonable.

The termination or cancellation of this Contract, for
whatever reason, shall be without prejudice to the

obligations incurred and not di:

hharged by CONTRACTOR
before the termination of thi
In the event of .ca , the
MINISTRY may requ: ACFOR to continue for the
account of the STATE. e Oil or Natural Gas pro-

duction activitfes,"uritil the right to continue such

production has been transferred to another Person.

2.13 Within ninety (90) calendar days after the termination

of this Contract, unless the MINISTRY has required an
extension of this period, CONTRACTOR shall have the
obligation to take any reasonably necessary action as
directed by the MINISTRY, including the cessation or
continuation of Petroleum Operations to prevent pollu-
tion, environmental damage or a. hazard to human life or

third party property.
SECTION III
EXCLUSION OF AREAS
Subject to 3.3. on or before the end of the third
Contract Year, CONTRACTOR shall surrender forty percent

(40%) of the original Contract Area.

Oe ——t—“i*=é‘eEE-trtsCL fifth

cts to extend the

Contract Year, if CONTRACTOR.

exploration period ve, CONTRACTOR

shall surrender (an a equal to twenty

percent (20%) of ‘the origi total Contract Area.

not’ be obligated to surrender any
portion of the otiginal Contract Area which is declared
an Area of Provisional Discovery or a Field. CONTRAC-
TOR'S surrender obligations under 3.1 and 3.2 shall
apply to the area remaining after excluding from the
original Contract Area areas declared to be an Area of
Provisional Discovery or a Field and areas previously

surrendered by CONTRACTOR.

With regard to the remaining portion of the Contract

Area left after the mandatory surrenders as set forth

26
in this Section III, CONTRACTOR shall maintain a rea-

sonable exploration effort.

Upon at least thirty (30) days' written notice to the
MINISTRY prior to the end of the first Contract Year
and similarly prior to the end of any succeeding Con-

tract Year, CONTRACTOR may surr Yr any portion of the

Contract Area, and such port. all then be credited

CONTRACTOR shalii fy the MINISTRY sixty (60) days

prior to the date of surrender of the description and
area of the portion to be surrendered. The individual
portions of the areas being surrendered, whenever

possible, shall be rectangular in shape endl (cont (quouet

and the boundaries of such areas shall be delineated in

even degrees and minutes of longitude and latitude.
CONTRACTOR shall plug and abandon all Wells on the area

to be surrendered in accordance. with generally accepted

oilfield practices.

27
No surrender made in accordance with this Section III
shall relieve CONTRACTOR or its surety of the obliga-
tion to pay surface rentals accrued, or making payments
due and payable as a result of exploration~and devel-
opment activities conducted through the date of sur-

render.

CONTRACTOR shal
under not later than ninety (90) calendar days after

the Effective Date.

CONTRACTOR shall be entitled to employ any person
qualified in the judgment of CONTRACTOR to undertake on
its behalf such geological and geophysical surveys,
drillings or similar investigations as it may decide to
undertake. Any subcontractor retained by CONTRACTOR
shall have the necessary professional experience to
perform the task to be assigned and shall be required,
by written agreement with CONTRACTOR, to abide by all
relevant terms of this Contract and all applicable laws
and regulations of the Republic of Equatorial Guinea.

CONTRACTOR within thirty (30) calendar days shall

28
advise the MINISTRY of the name and address of any

subcontractor retained.

CONTRACTOR shall undertake during the first- five (5)
Contract Years to carry out the following minimum Work
Program:

FIRST THREE CONTRACT YEARS:

FOURTH AND FIFTH

As a condition precedent to the effectiveness of this
Contract CONTRACTOR shall provide a security by means
of a bank guarantee acceptable to the MINISTRY cor-

responding to United States Dollars (U.S.

$ ) for each Well CONTRACTOR obligates

itself to drill and United States
Dollars (U.S. $ ) for other Petroleum Opera-
tions CONTRACTOR obligates itself to conduct during the

first three (3) Contract Years. If CONTRACTOR extends
the period for Exploration Operations pursuant to
Section 2.1 hereof, then CONTRACTOR on or before the
date any such extension becomes effective shall provide

a security by means of a bank guarantee acceptable to
the MINISTRY corresponding to United
States Dollars (U.S. $ ) for each Well CONTRACTOR

United

obligates itself to drill and

States Dollars (U.S. $ Sther Petroleum

Operations CONTRACTOR: ‘obligates,

£ to conduct

extension. If at the end

stor Exploration Operations,

of the period of the ph

including any extension thereof made pursuant to

Section 2.1 hereof, or upon the date of termination of
this Contract, whichever first occurs, CONTRACTOR has
not expended sums at least equal to the respective
total minimum expenditures for Petroleum Operations
required in this 4.4, or has not drilled any Well it is
obligated to drill, the balance of the security corre-
sponding to the unexpended minimum expenditures for
Petroleum Operations and the entirety of the security
corresponding to the Well automatically shall be paid

to the STATE.
Ninety (90) calendar days prior to the beginning of
each Calendar Year or at such other time as otherwise
mutually agreed by the Parties, CONTRACTOR shall pre-
pare and submit for approval to the MINISTRY a Work
Program and Budget of Petroleum Operations Costs for
the Contract Area setting forth the Petroleum Opera-

tions CONTRACTOR proposes to c ry out during the

ensuing Calendar Year. Approval, by the MINISTRY of the

proposed Work Program
tions Costs wil
delayed.

It is recognized” the Parties that the details of a
Work Program arte Peters changes in the light of un-
foreseen circumstances and nothing herein contained
shall limit the right of CONTRACTOR to make such
changes, provided such changes do not alter the general

objectives of the Work Program.

The Parties further recognize that in the event of an
emergency or extraordinary circumstances requiring

immediate action, either Party may take all Ect ions it
deems proper or advisable to protect its interests and

those of its employees and any costs so incurred by

ww,
CONTRACTOR shall be included in the Petroleum Opera-
tions Costs. Costs incurred by CONTRACTOR related to
cleaning up pollution or damage caused by CONTRACTOR
shall not be included in Petroleum Operations Costs.
Within ninety (90) calendar days after the expiration
of a Calendar Year, CONTRACTOR shall submit to the

MINISTRY detailed accounts s éwing the Petroleum

fied by an indep

both Parties.

retains the autho

conducted hereunder. Such audit right will terminate
two (2) years after closure of the subject year's
accounts. Any exceptions to CONTRACTOR's accounts must
be officially communicated to the CONTRACTOR within
three (3) years of the closure of the subject year's

accounts.

SECTION V
CONDUCT OF PETROLEUM OPERATIONS BY CONTRACTOR
CONTRACTOR shall conduct the Petroleum Operations dili-

gently and in accordance with generally accepted

32
standards of the petroleum industry designed to enable

production at the Maximum Efficient Rate of Crude Oil

and at the level of production of Natural Gas specified

in 6.3. CONTRACTOR shall ensure that all equipment,

plant and installations used by CONTRACTOR comply with

generally accepted engineering norms and are of proper

and accepted construction and are kept in optimal

working order.

CONTRACTOR shall in:

sary:

(a)

(b)

(c)

(da)

(e)

‘all steps neces-

To ensure that Cride-Oil or Natural Gas discovered
and produce ithin the Contract Area does not
escape or AG not in any other way wasted.

to prevent damage to adjoining or adjacent Crude
Oil or Natural Gas-bearing strata,

to prevent the unintentional entrance of water
through Wells to Crude Oil or Natural Gas-bearing
strata,

to prevent damage to adjoining or adjacent water-
bearing strata. .

to conduct all Petroleum Operations under this

Contract in accordance with applicable law and

regulations and in a manner that does not conflict
(£)

(g)

(h)

with obligations imposed on the Republic of Equa-
torial Guinea by international law.

to take necessary precautions for protection of

navigation and fishing and to prevent pollution of
the sea or rivers.

to indemnify, defend and save the STATE harmless

against all claims, losseé.

nd damage of any

nature whatever, ineluding withot

_limitation,

claims for los reoperty or injury to

persons cause ng from, any opera-

tion in the Contract,“Area conducted by or on

behalf of CON TOR; provided that the CONTRACTOR

shall not held responsible to the STATE under
this subsection for any loss, claim, damage, or

injury caused by, or resulting from any negligent
action of personnel of the STATE.

to drill diligently and produce a Field in order
to protect the interests of the Republic of Equa-
torial Guinea against losses of production which
result from producing said Field from outside the
Contract Area or, in lieu thereof, with the con-

sent of the MINISTRY, to pay a sum to the STATE as

adequate compensation to the Republic of Equatorial

34
Guinea for the loss or lack of production from

said Field.

Natural Gas which CONTRACTOR does not utilize in its
own operations in the Contract Area, or sell, shall be
reinjected into the subsurface structure. The MINISTRY

May, nevertheless, authorize the-flaring of Natural Gas

for periods of relatively sh aration during pro-

duction tests, and i. sin which. the flaring of

relatively small faral Gas as a neces-

sary part of Crudé“0il pro on is in accordance with

ie. ‘petroleum industry, or when

good practice within.

the existing téchnical and financial circumstances

require the flaring of Natural Gas.

If the MINISTRY reasonably determines that any works or
installations erected by CONTRACTOR or any operations
undertaken by CONTRACTOR endanger persons or third
party property or cause pollution or harm marine life
to an unacceptable degree, the MINISTRY will order the
CONTRACTOR to take opportune remedial measures within a
reasonable period established by the MINISTRY and to
repair any damage to the environment. If the MINISTRY

deems it necessary, it also will order CONTRACTOR to

35
discontinue the Petroleum Operations in whole or in
part until CONTRACTOR has taken such remedial measures

or has repaired any damage.

To ensure that CONTRACTOR shall meet its obligations to
third parties or to government agencies that might

arise in the event of damage.¢6r injury (including

environmental damage or inji cau ed by Petroleum
Operations, notwithsta: .
CONTRACTOR shal
bility insurance ‘policy: issue, coverages and terms
of which are appro’ in writing by the MINISTRY prior

to the Effecti Date. To the extent such third party

liability insurance is unavailable, or is not obtained,
or does not cover part or all of any claim or damage
caused by or resulting from Petroleum Operations,

CONTRACTOR shall remain wholly responsible and shall
defend, indemnify and hold harmless the MINISTRY and

the STATE.

If, after the Effective Date of this Contract, others
are granted permits or licenses within the Contract
Area concerning the exploration/production of any

minerals or other substances other than Crude Oil or
Natural Gas, CONTRACTOR shall use his best efforts to
avoid obstruction or interference with such licensees'
operations within the Contract Area. The MINISTRY
shall use its best efforts to ensure that operations of
third parties do not obstruct CONTRACTOR's Petroleum

Operations within the Contract Area.

CONTRACTOR shall provide acceptablé working conditions,

living accommodations ofi:6f£fshore tiations, and

access to medical dat: ‘nursing care for all

personnel employed.“by it,-or.its subcontractors in Pet-

roleum Operations.
CONTRACTOR's Wel: design and conduct of drilling,
including but not limited to CONTRACTOR's casing,
cementing and drilling programs shall be in accordance

with generally accepted industry practice.

Every Well shall be identified by a number, which

number shall be shown on maps, plans and similar rec-
ords that CONTRACTOR is required to keep. The MINISTRY
shall at once be notified of any change of the ‘identi-

fication numbers.
5.10

5.11

No Well shall be drilled through any vertical boundary
of the Contract Area. A directional Well drilled under
the Contract Area from a surface location on nearby

land not covered by the Contract shall be deemed to

have the same effect for all purposes of the Contract
as a Well drilled from a surface location on the Con-
tract Area. In such circumstancés and for purposes of

this Contract, production.-o

any such directi
tion or drilling or reworking operations (as the case

may be) on the{ Contract Area for all purposes of this

Contract. Nothing contained in this paragraph is
intended or shall be construed as granting to the
CONTRACTOR any leasehold interests, licenses, ease-
ments, or other rights which the CONTRACTOR may have to
acquire lawfully under the Hydrocarbon Law or from the

MINISTRY or third parties.

Before commencing any work on drilling of any Well
covered by a Work Program and Budget of Operating Costs

or recommencing work on any Well on which work has been
5.13

discontinued for more than six (6) months, CONTRACTOR

shall give the MINISTRY seven (7) days' written notice.

Subject to the provisions of Subsection 2.10, before
abandoning any prior Commercial Discovery CONTRACTOR
shall give ninety (90) days' notice to the MINISTRY of

its intention to abandon. Upon receipt of such notice,

the MINISTRY may elect to assw
or Wells proposed for

by notice to the Co

aforementioned nikety (90) exriod shall be deemed

approval of the CONTRAC "s proposal to abandon.

CONTRACTOR shall securely plug any Well that it intends
to abandon to prevent pollution, subsea damage and

possible damage to the deposit.

SECTION VI

RIGHTS AND OBLIGATIONS OF THE PARTIES,
DETERMINATION OF PRODUCTION LEVELS

Subject to the provisions of paragraphs (e).and (f) of
this 6.1, CONTRACTOR shall:
(a) advance all necessary funds and purchase or lease

all material, equipment and supplies required to
(b)

(c)

(da)

(e)

(£)

be purchased or leased in connection with the
Petroleum Operations;

furnish all technical aid, including foreign per-
sonnel, required for the performance of the Petro-
leum Operations;

furnish all such other funds for the performance

“as may be required,

with Foreign ‘Excha brought into the Repub-
Guinea under the rules of tem-
porary imp rt tion, and as such, shall be entitled
to freely remove same from the Republic of Equa-
torial Guinea in accordance with the law of Hydro-
carbons;

have the right to sell, assign, ranerers convey
or otherwise dispose of any part or all of the
rights and interests under this Contract to any
Affiliated Company with the prior written consent
of the MINISTRY, which consent shall not be unrea-
sonably withheld;

have the right to sell, assign, transfer, convey

or otherwise dispose of all or any part of its
(g)

(h)

(i)

q)

rights and interests under this Contract to
parties other than Affiliated Companies with the
prior written consent of the STATE; _

have the right at all times of ingress and egress
from the Contract Area and any facilities used in
the Petroleum Operations, wherever located;

have the right to use and have access to, and the

MINISTRY shall furnish..t ONTRACTOR, all geolo-

gical, geophysical; drilling, “; production and

MINISTRY or by any

other governmental agency or enterprise, or enter-

prise in which TATE participates, relating to

the Contract Area, including Well location maps;
submit in suitable form to the MINISTRY copies of
all such original geological, geophysical, drill-
ing, Well, production and other data, reports,
interpretations and maps, and cuttings of all
samples that have been obtained or compiled during
the term hereof; :

make all reasonable efforts to employ and train
citizens of the Republic of Equatorial Guinea in
Petroleum Operations. CONTRACTOR. may employ
non-citizens if no Equatorial Guinean citizens can

be found with sufficient skill and technical
(k)

(1)

qualifications. CONTRACTOR shall make similar
requirements of any subcontractor. At intervals
of not more than one year CONTRACTOR shall submit
to the MINISTRY reports detailing the personnel
employed and their residence when employed. The
MINISTRY may require that CONTRACTOR establish a

program to train personneF\of the MINISTRY and

training citizens, matorial Guinea for employ-

ment in CONTRACTOR's operations, as well as costs

es for a program of training for the
MINISTRY's personnel, shall be included in Oper-
ating Costs.

appoint an authorized representative for the
Republic of Equatorial Guinea with respect to this
Contract, who shall have an office in Malabo;

give preference to goods and services that are
produced in the Republic of Equatorial Guinea or
rendered by citizens of the Republic of Equatorial
Guinea, provided such goods and services are

offered at equally advantageous conditions with

42
(m)

(n) -

(o)

(p)

regard to quality, price, and immediate availabi-
lity in the quantities required;

pay to the STATE the Income Taxes imposed on it
pursuant to the Income Tax Laws of the Republic of
Equatorial Guinea;

pay to the STATE the Royalty imposed upon it
pursuant to the terms and .conditions of this

Contract;

except as provided ion.7. £0” he: have
the right durin: e6f to freely lift,
dispose of ahd ‘expo: hare of Crude Oil, and

retain abroad thé-.Roreign Exchange proceeds ob-

tained theréfro
notify MINISTRY at least forty-eight (48) hours

before the abandonment of any Well.

6.2 The MINISTRY shall:

(a)

except with respect to CONTRACTOR's obligation to

‘pay Income Tax as set forth at paragraph 6.1(m) of

this Section VI, assume and discharge other taxes
to which CONTRACTOR would otherwise be subject,

including transfer tax, import and export duties
on materials, equipment and supplies brought into

the Republic of Equatorial Guinea by CONTRACTOR,
its contractors and subcontractors; exactions in
respect of property, capital, net worth, opera-
tions, remittances or transactions (whether ex-
acted directly or by the requirement of stamp
taxes on documents or the use of sealed paper),
including any tax or levy on or in connection with
operations performed here nder by CONTRACTOR. The

MINISTRY shall not be“obliged tq, pay CONTRACTOR's

Royalty, Income, nor t on tobaccos, liquor

and personnél: ome tai ir shall it be obliged

to pay the Income “Tax~dnd other taxes not listed

in the preced: mtence payable by contractors

ntractors. The obligations of the MINI-
STRY hereunder shall be deemed to have been com-
plied with by the delivery to CONTRACTOR within
one hundred and twenty (120) calendar days after
the end of each Calendar Year, of documentary
proof in accordance with fiscal laws of the Repub-
lic of Equatorial Guinea that liability for the
above mentioned taxes has been satisified, except
that with respect to any of such liabilities that
CONTRACTOR may be obliged to pay directly, the
MINISTRY shall reimburse it within sixty (60)

calendar days after receipt of invoice therefor.
(b)

(c)

The MINISTRY shall be consulted prior to payment
of such taxes by CONTRACTOR or by any other party
on CONTRACTOR's behalf;

otherwise assist and expedite CONTRACTOR's execu-
tion of the Work Program by supplying or otherwise
making available all necessary visas, work per-

mits, import licenses, and..rights of way and

easements as may be r
subcontractors and”

sources unde

have title te~“all o. gt: data resulting from the

Petroleum Operati ms* including but not limited to

ophysical, petrophysical, engineer-

geological
ing, Well logs and completion, status reports,
samples and any other data that CONTRACTOR may
compile or obtain during the term hereof; pro-
vided, however, that CONTRACTOR may retain copies
of such data and further provided that such data
shall not be disclosed to third parties without
the consent of CONTRACTOR while this Contract
remains in force. However, for the porpoce of
obtaining new offers, the MINISTRY may show any

other party geophysical and geological data with
respect to that part or parts of the Contract Area
adjacent to the area of such new offers;

(d) have the right at all reasonable times to inspect
CONTRACTOR'S Petroleum Operations, Hydrocarbon
measuring devices, logs, plans, maps, and records
relating to Petroleum Operations and surveys or

investigations on or with.regard to the Contract

Area. “MINISTRY shal. make every. effort to
coordinate insper ;

interference. Petroléym, Operations.

CONTRACTOR shall produ: Crude Oil from the Contract

Area at. the Maxi Efficient Rate. CONTRACTOR and

MINISTRY shall conduct a review of CONTRACTOR's produc-—
tion programs prior to the commencement of production
from any Field and establish at that time by agreement
the Maximum Efficient Rate and the production rate for
Natural Gas and the dates on which the Maximum Effi-

cient Rate and the production rate for Natural Gas will
be reviewed and established in the future. In the case
of Natural Gas, the production level shall not be less
than that required to satisfy. any contracts then in

existence for the sale of Natural Gas.
SECTION VII

RECOVERY OF OPERATING COSTS, SHARING OF
PRODUCTION, AND HANDLING OF PRODUCTION

(The percentages designated as rates of return
and respective production shares of the Parties

in this Section VII are given only as examples.

The

Contract shall be those pres

TRACTOR. )

The respective prediction sti

CONTRACTOR of Crude

percentages applicable in any specific

_by the CON-

sof the STATE and the

reduced and saved shall be

determined in ac¢ da ce with the definitions and

procedures set forth in this Section VII.

After
shall
Costs

Crude

making Royalty payments to the STATE, CONTRACTOR
be entitled to recover all Petroleum-Operations
out of the sales proceeds or other disposition of

Oil produced and saved hereunder and not -used in

Petroleum Operations. Any Crude Oil remaining after

making the Royalty payments to the STATE and after all

Petroleum Operations Costs are recovered by CONTRACTOR

shall

be referred to hereinafter as "Net Crude Oil."

Net Crude Oil shall be shared between the STATE and the
CONTRACTOR in accordance with the procedures outlined
below, which are designed to ensure total cost recovery
by CONTRACTOR, followed by an escalation of the STATE's
share based on increases in the CONTRACTOR's pre-tax

rate of return, as illustrated in the following table:

CONTRACTOR's Total Total

Pre-Tax STATE Share CONTRACTOR Share
Rate of Return (3 of Net Crude Oil) (% of Net Crude Oil)

Up to 30% 100%
Greater than 30%

to 40% 60%
Greater than 40%

to 50% 40%
Greater than 50% 20%

7.3  %In order to fecoenine STATE's share of Net Crude Oil,
it shall first be necessary to calculate Net Cash Flow
from Petroleum Operations ("Net Cash Flow"). Net Cash
Flow for any given Calendar Year shall be determined by
subtracting Royalty Payments and Petroleum Operations

Costs from Gross Receipts.

7.4 In order to calculate the STATE's Share of Net Crude
Oil produced from the Contract Area, there are hereby

established three (3) accounts: First Share Account
("FSA"); Second Share Account ("SSA"); and Third Share

Account ("TSA").

7.4.1 First Share Account
a. For purposes of the calculation to be made
for the First Share Account, the following

formula shall be used:

FSA(Y) = FSA(Y-1)

Where: FSA

excentage change for the Calendar
Yeat in question in the index of U.S.
Cétisumer prices as reported for the
first time in the monthly publication
“International Financial Statistics" of
the International Monetary Fund.

b. In any Calendar Year in which FSA(Y) is
negative, the STATE's share of Net Crude Oil
determined with reference to the First Share

Account shall be zero.

c. In any Calendar Year in which FSA(Y) becomes

positive, the CONTRACTOR for purposes of this
section shall be deemed to have earned a
pre-tax rate of return that is equal to or
greater than thirty percent (30%), and the
STATE's share of Net Crude Oil determined
with reference to the First Share Account
shall be an amount of Net Crude Oil the value

of which is equal to,forty percent (40%) of

FSA(Y).

purposes of applying the for-
forth in subsection a. of this
Section 7.4.1, FSA(¥-1) shall be equal to

zero.

7.4.2 Second Share Account
a. For purposes of the calculation to be made
for the Second Share Account, the following

formula shall be used:

SSA(Y) = SSA(Y-1) (1+.40 + i) + °( NCF(Y) - GS I(Y) )
Where: SSA = Second Share Account

4 the Calendar Year in question

w
NCF = Net Cash Flow
GS I = STATE Share of Net Crude Oil deter-
mined with reference to the First Share
Account
i= the percentage change for the Calendar

Year in question in the index of U.S.
consumer prices as reported for the
first time in the monthly publication
“International Financial. Statistics" of
the International Monetary Fund.

In any Calendar Yé wW which SSA(Y) is

negative, the ‘SPATE"s share Net Crude Oil

determi ith refe: ‘ence. to the Second Share

Account ‘shall be*.ze

In any Caleni az-Year in which SSA(Y) becomes

positive, “ttie CONTRACTOR for purposes of this
section shall be deemed to have earned a
pre-tax rate of return that is equal to or
greater than forty percent (40%), and the
STATE's share of Net Crude Oil determined
with reference to the Second Share Account
shall be an amount of Net Crude Oil the value
of which is equal to thirty-three and one-

third percent (33-1/3%) of SSA(Y).

In any Calendar Year immediately subsequent

to a Calendar Year in which SSA(¥) becomes

51
positive, for purposes of applying the for-
mula set forth in subsection a. of this
Section 7.4.2, SSA(Y-1) shall be equal to

zero.

7.4.3 Third Share Account

a. For purposes of the

alculation to be made

for the Third sha

TSA(Y) = TSA(Y-1) (1+.50,
Gs II(¥) )

( NCF(Y) - GS I(¥) -

Where: TSA

are Account

thé Calendar Year in question

K
"

NCF = Net Cash Flow

GS I = STATE share of Net Crude Oil determined
with reference to the First Share Account.

Gs II

STATE Share of Net Crude Oil determined
with reference to the Second Share Account

i= the percentage change for the Calendar
Year in question in the index of U.S.
consumer prices as reported for the
first time in the monthly publication
"International Financial Statistics" of
the International Monetary Fund.

b. In any Calendar Year in which TSA(Y) is

negative, the STATE's share of Net Crude Oil
determined with reference to the Third Share

Account shall be zero.

In any Calendar Year in which TSA(Y) becomes
positive, the CONTRACTOR for purposes of this
section shall be deemed to have earned a

pre-tax rate of return that is equal to or

nt (50%), and the

greater than fift

of which i ual to fifty percent (50%) of

TSA(Y

In any Calendar Year immediately subsequent
to a Calendar Year in which TSA(Y) becomes
positive, for purposes of applying the for-
mula set forth in subsection a. of this

Section 7.4.3, TSA(Y-1) shall be equal to

zero.

Total STATE Share.

The total STATE Share of Net Crude Oil in any

Calendar Year shall be the sum of the STATE Share

53
of Net Crude Oil determined with reference to the
First Share Account, the Second Share Account and

the Third Share Account for such Calendar Year.

CONTRACTOR, if so directed by the STATE, shall be
obligated to market all Crude Oil produced and saved

from the Contract Area subject:

the provisions here-

inafter set forth.

Except as provided graptt. 7.10, CONTRACTOR shall

be entitled to take and.receive and freely export its

share of Net Crud¢é Oil

Title to the CONTRACTOR's share of Crude Oil under this
Section VII, as well as to that portion of Crude Oil
exported and sold to recover Operating Costs, shall

pass to CONTRACTOR at the wellhead.

If the STATE elects to take any of its share of Crude
Oil in kind, it shall so notify CONTRACTOR in writing
not less than ninety (90) days prior to the commence-
ment of each semester of each Calendar Year specifying
the quantity that it elects to take in kind, such

notice to be effective for the ensuing semester of that

54
.STATE's share of Crude

Calendar Year (provided, however, that such election
shall not interfere with the proper performance of any
Crude Oil sales agreement for Crude Oil produced within
the Contract Area that CONTRACTOR has executed prior to
the notice of such election). Failure to give such
notice shall be conclusively deemed to evidence the
election not to take in kind. Any sale of the STATE's

portion of Crude Oil shall not:..be-“for a term of more

than one Calendar Year without the 8" consent.

If the STATE elects ‘not t, é"and receive in kind the

i1, then the STATE may direct

the CONTRACTOR

“6: market or itself buy the STATE's

share of production, whichever CONTRACTOR shall elect
to do; provided, however, the price paid the STATE for
its share of production shall not be less than the

market price determined in accordance with Section VIII
hereof. CONTRACTOR shall pay the STATE for the STATE's
share of the production produced and saved for each

Calendar Quarter, such payment to be made within thirty
(30) calendar days of the end of the Calendar Quarter

in which the production occurred.
7.10

In addition to the STATE's production share in accor-
dance with the terms of this Contract, CONTRACTOR is
obligated to sell to the STATE, if requested in writ-
ing, a portion of CONTRACTOR'S share of Crude Oil for
the internal consumption of the country in accordance

with Article 15 of the Hydrocarbons Law.

Should the STATE and cont ‘OR consider that the

recovery operatio’ n the construction and instal-

lation of faci’ ities for such processing and utiliza-

tion shall be carried out pursuant to an approved Work
Program. The recovery of operating costs, sharing of
production, and handling of production shall be ef-
fected according to the same general framework as that
utilized for Crude Oil, except that STATE and CONTRAC-
TOR shall agree upon the sharing of production, levels
of pre-tax rate of return, and the method of valuing
Natural Gas before CONTRACTOR initiates any such

operations.

56
7.12 In the event that CONTRACTOR considers that the pro-

cessing and utilization of Natural Gas is not economi-
cal, the STATE may choose to take and utilize such

Natural Gas that would otherwise be flared in accor-
dance with the provisions of Section 5.3; all costs of

taking and handling will be for the sole account and

risk of the STATE.

follows:

{a) All Crude oil taken by CONTRACTOR, including its
share aw the share for the recovery of Petroleum
Operations Costs, and sold to third parties shall
be valued at the net realized price f.o.b. Repub-
lic of Equatorial Guinea received by CONTRACTOR
for such Crude Oil. :

(b) All of the STATE's Crude Oil taken by CONTRACTOR
and sold to third parties shall be valued at the
net realized price f.o.b. Republic of Equatorial
Guinea received by CONTRACTOR for such Crude Oil.

(c) The MINISTRY shall be duly advised before the

sales referred to in paragraphs (a) and (b) of

57
(da)

(e)

this subsection are made, except for sale of
CONTRACTOR's share of Crude Oil.

Subject to any existing Crude Oil sales agreement,
if a more favorable net realized price is avail-
able to the STATE for the Crude Oil referred to in
paragraphs (a) and (b) of this subsection, except

CONTRACTOR's share of Crude.Oil, then the MINISTRY

shall so advise CONTRACTO! ‘writing not less
der the STATE's pro-
Forty-five (45) calendar

days prior to .& start of such deliveries, CON-

TRACTOR shali, notify the MINISTRY regarding CON-

TRACTOR's intention to meet the more favorable net
realized price in relation to the quantity and
period of delivery concerned in said proposed
sales contract. In the absence of such notice the
STATE shall market said Crude Oil.

The STATES's marketing of such Crude Oil as
referred to in paragraph (d) of this subsection
shall continue until forty-five (45) calendar days
after the STATE's net realized price on said Crude
Oil becomes less favorable. CONTRACTOR's obligation

to market said Crude Oil shall not apply until
8.2 Crude Oil sold to oth

valued as follows

(a)

(b)

after the MINISTRY has given CONTRACTOR at least
forty-five (45) calendar days advance notice that
the STATE does not desire to continue such sales.
As long as the STATE is marketing the Crude Oil
referred to above it shall account to CONTRACTOR,
on the basis of the more favorable net realized

price.

ies shall be

by using the weig fed average per unit price
received by CONBRACTOR and the STATE from sales to
third Perec net of commissions and brokerages
paid in relation to such third party sales, during
the three (3) months preceding such sale, adjusted
as necessary for quality, grade and gravity, and
taking into consideration any special circum-
stances with respect to such sales.

if no such third party sales have been made during
such period of time, then on the basis used to
value Crude Oil of similar quality, grade and

gravity and taking into consideration any special
circumstances with respect to sales of such simi-

lar Crude Oil.

Third party sales referred to in this section shall

mean sales by CONTRACTOR to purchasers independent of
CONTRACTOR, that is purchasers with whom (at the time
the sale is made) CONTRACTOR has..no contractual inter-

est involving directly or joint interest.

d in connection with

ny, shall not exceed the

During any given Calendar Year, the handling of produc-
tion (i.e. the implementation of the provisions of
Section VII hereof) and the proceeds thereof shall be
provisionally dealt with on the basis of the relevant
Work Program and Budget of Petroleum Operations Costs
based upon estimates of quantities of Crude Oil to be
produced, of internal consumption in the Republic of
Equatorial Guinea, of marketing possibilities, of
prices and other sale conditions as well as of any

other relevant factors. Within thirty (30) calendar
days after the end of said given Calendar Year, adjust-
ments and cash settlements between the Parties shall be
made on the basis of the actual quantities, amounts and
prices involved, in order to comply with the provisions

of this Contract.

In the event the Petroleum Operations involve the

segregation of Crude Oils différent quality and/or

agree:

(a)

(b) each Crude Oil produced and segregated in a given

year shall contribute to:

(i) the “required quantity" destined in such year
to the recovery of all Petroleum Operations
Costs pursuant to Section VII;

(ii) the "required quantity" of Crude Oil to which
a Party is entitled in such Year pursuant to
Section VII; ;

with quantities, each of which shall bear to the

respective "required quantity" (referred to in (i)

or (ii) above) the same proportion as the quantity
ef such Crude Oil produced and segregated in such
given Year bears to the total quantity of Crude

Oil produced in such Year from the Contract Area.

SECTION IX
BONUSES AND SURFACE RENTALS

On the Effective Date, CONTRACTOR shall pay the STATE

the sum of

as a signature bonus
On the date CONTRACTOR fies MINISTRY it has made a
Commercial Discove! . CONTRACTOR shall pay the STATE
the sum of Twa llion United States Dollars (U.S.
$2,000,000). This Commercial Discovery bonus shall not
be included in Petroleum Operations Costs.

CONTRACTOR shall pay the STATE the sum of Five Million
United States Dollars (U.S. $5,000,000) after daily
production from the Contract Area averages twenty
thousand (20,000) Barrels per day for a period of sixty
(60) consecutive days; and CONTRACTOR shall also pay
the STATE the sum of Twenty Million United States
Dollars (U.S. $20,000,000) after daily production from

the Contract Area averages fifty thousand (50,000)
Barrels per day for a period of sixty (60) consecutive
days. Such payments shall be made within thirty (30)
calendar days following the last day of the respective

sixty (60) calendar days' period.

From the Effective Date and throughout the period
during which CONTRACTOR is conducting Exploration

Operations, CONTRACTOR shal.

fe) the STATE an annual

r (U.S. $1.00)
‘ontract Area onshore

(200) meters of

water, and Fifty Unite tates Cents (U.S. $.50) per

hectare for all ts of the Contract Area covered by
two hundred (200) meters or more of water within which
CONTRACTOR is authorized to conduct Exploration Opera-
OO rrr eS ————————————
the surface rentals shall be prorated from the Effective
Date through December 31 of that year, and shall be
paid within thirty (30) calendar days after the Effec-
tive Date. For succeeding years the surface rentals

shall be paid in advance, thirty (30) calendar days

before the beginning of each Calendar Year.
10.1

10.2

10.3

The signature bonus and production bonus payments
required by Sections 9.1 and 9.3 hereof shall be in-

cluded in Petroleum Operations Costs.

SECTION X
PAYMENTS
All payments that this Contract cb igates CONTRACTOR to

make to the STATE shall b

STATE in United State
TRACTOR's electio’

STATE.

All payments dué,t6 CONTRACTOR shall be made in United
States Dollars currency, or at the STATE's election,
other currencies acceptable to CONTRACTOR, at a bank to

be designated by the CONTRACTOR.

Unless otherwise specifically provided herein, any
payments required to be made pursuant to this Contract
shall be made within thirty (30) calendar days follow-
ing the end of the month in which the obligation to

make such payments occurs.
SECTION XI

TITLE TO EQUIPMENT

11.1 Fixed installations acquired by CONTRACTOR or any of

11.2

aliioal

its subcontractors for use in Development and Produc-
tion Operations will be the property of the STATE at

the end of the term of this Contract.

of this Section XI

freely exported fro 1, Republic of Equatorial Guinea.
SECTION XII
UNIFICATION
If a Field is designated within the Contract Area and
such Field extends to other parts of the Republic of
Equatorial Guinea in which other parties have obtained
a Contract for exploration and production of Crude Oil
or Natural Gas, or in which another Contract has been
granted to the CONTRACTOR, the MINISTRY may demand that
the production of Crude Oil and Natural Gas be carried

out in collaboration with the other contractors. The
12.2

12.3

12.4

same rule shall be applicable if deposits of Crude Oil
or Natural Gas, within the Contract Area, which are not
commercially recoverable are deemed as commercially
exploitable if the production includes those parts of
the deposits which extend to areas controlled by other

contractors.

If the MINISTRY so orders

e..CONTRACTOR shall col-

laborate with other contractors -

£ the deposits of

tive proposal for
Crude Oil or Natutal Gas pproval by the MINISTRY.
common production has not been
presented within ‘the time period established, or if the
MINISTRY does not approve that proposal, the MINISTRY
may prepare or cause to be prepared for the account of
the parties involved, a plan for common production. If
the MINISTRY adopts such plan, the CONTRACTOR shall
comply with all the conditions established in such
plan.

This Section XII shall also be applicable to discove-
ries of deposits of Crude Oil or Natural Gas within the

Contract Area that extend to areas that are not within
12.5

the dominion of the Republic of Equatorial Guinea;
provided that in these cases, the MINISTRY shall be
empowered to impose the special rules and conditions
which may be necessary to satisfy obligations under an
agreement with international organizations or adjacent
states, with respect to the production of such deposits

of Crude Oil or Natural Gas.

Within one hundred eighty (1

atendar days following

a request by the MINISTRY.,.. CONTRACTOR atl agree and

proceed to operat rider’ any cooperative or unitary

plan for the devi

Field or pool, or a par’ of the same, which includes

areas covered b; is Contract, which the MINISTRY

deems feasible and necessary or advisable for purposes
of conservation. If a clause of a cooperative or
unitary development plan which has been approved by the
MINISTRY and which by its terms affects the Contract
Area or a part of the same, contradicts a clause of

this Contract, the clause of the cooperative or’ unitary

plan shall prevail.
SECTION XIII
CONSULTATION AND ARBITRATION
13.1 The STATE and CONTRACTOR hereby consent to submit to
the jurisdiction of the International Centre for Settle-
ment of Investment Disputes (hereinafter the "CENTRE")

for all disputes arising out of this Agreement or

the Settlement of estment Disputes between States

and Nationals o ;_ Other States (hereinafter the "Con-

vention").

13.2 The MINISTRY is a government agency of the Republic of
Equatorial Guinea, that has been designated to the
CENTRE by the STATE, in accordance with Article 25(1)
of the Convention. In accordance with Article 25(3) of
the Convention, the Republic of Equatorial Guinea has
notified the CENTRE that no approval of consent agree-
ments by the MINISTRY is required [has given its

approval to this Consent Agreement in decree 1.

68
13.3

13.4

It is hereby stipulated by the Parties that CONTRACTOR

is a national of 5

It is hereby agreed that the consent to the. jurisdic-
tion of the CENTRE expressed above shall equally bind
any. successor in interest to the present Government of

the Republic of Equatorial Guine

_and to CONTRACTOR to

the extent that the CENTRE can .asstime jurisdiction over

request the settlement: ; a dispute by the CENTRE or to
take any step as warty to a proceeding pursuant to
this Agreement shall not be affected by the fact that
CONTRACTOR has received partial compensation on the
conditional or an absolute basis, from any third party
(whether a private person, a state, a government agency
or an international organization), with respect to any
loss or injury that is the subject of the dispute;
provided that the Republic of Equatorial Guinea may
require evidence that such third party agrees to the

exercise of those rights by the CONTRACTOR.
13.6 Since the Republic of Equatorial Guinea [and/or CON-
TRACTOR's State] is not yet a party to the Convention,
it is hereby specified that this Section XIII shall
enter into force on the date on which the Convention
comes into effect for that [both those] State, and that
date shall be considered to be the date on which the

Parties consented to submit di§gj

tes to the CENTRE.

Until the procedure for th

‘implemented thirty

provided for in thi éstion can

(30) calendar da s: fication of the Con-

vention by the Republi Equatorial Guinea [and/or by

CONTRACTOR's State disputes shall be settled by
procedures analogous to those that would be applicable
under the Convention, except that the proceeding shall
be initiated by a direct communication from either

Party to the other, and that if the Arbitral Tribunal
is not constituted within ninety (90) calendar days

after the receipt of such communication, either Party

May request the Secretary General of the CENTRE to

appoint any arbitrators not yet appointed.
Any Arbitral Tribunal constituted in relation to a

dispute submitted to the CENTRE pursuant to this Sec-

tion shall consist of one arbitrator appointed by each

70
13.7

14.1

Party, and of an arbitrator appointed by the Chairman
of the Administrative Council of the CENTRE, which

arbitrator shall be President of the Tribunal.

Any Arbitral Tribunal constituted pursuant to this
Contract shall apply the law of the Republic of Equa-

torial Guinea. Such Arbitral Tribunal constituted

pursuant to this Contract sh, ave the power to

BOOKS AND AGSGUNTS AND AUDITS

BOOKS AND ACCOUNTS
CONTRACTOR shall be responsible for keeping complete
books and accounts reflecting all Petroleum. Operations
Costs as well as monies received from the sale of Crude
Oil and Natural Gas, consistent with modern petroleum
industry practices and proceedings as described in
Exhibit "C" attached hereto. Such books and accounts
shall be maintained in United States Dollars. Should
there be any inconsistency between the provisions of

this Contract and the provisions of Exhibit " then

the provisions of this Contract shall prevail.
14.2

15.1

AUDITS

The STATE shall have the right to inspect and audit
CONTRACTOR's books and accounts relating to this Con-
tract in accordance with Section 4.8 hereof. In addi-
tion, the STATE may require CONTRACTOR to engage CON-
TRACTOR's independent accountants to examine, in accor-

dance with generally accepted ati

iting standards, the

CONTRACTOR's books and aceou to this Con-
tract for any Calendar -¥ed¥ or pérform such auditing

procedures as dee y the STATE. A copy

of the independent accquntant's report or any excep-

tions shall be forw ‘to the STATE within sixty (60)

calendar days fc lfowing the completion of such audit. -

SECTION XV
NOTICES
Any notices required or given by either Party to the
other. shall be deemed to have been delivered when
properly acknowledged for receipt by the receiving

Party. All such notices shall be addressed to:

MINISTRY OF INDUSTRY, MINES AND ENERGY
16.1

17.1

CONTRACTOR
Either party may substitute or change such address on

written notice thereof to the other.

SECTION XVI

LAWS AND REGULATIONS

For purposes of this Contract the.laws of the Republic

of Equatorial Guinea shall gove:

Except as otherwise ded in this Subsection 17.1,

each Party shall xcused from complying with the

terms of this Contract, except for the payment of
monies then due, if any, for so long as such compliance
is hindered or prevented by riots, strikes, wars (de-
clared or undeclared), insurrections, rebellions,
terrorist acts, civil disturbances, Gicpocitionaie:
orders of governmental authority, whether such author-
ity be actual or assumed, acts of God, or by act or
cause that is reasonably beyond the control of such
Party, such cases being herein sometimes called "Force
Majeure;" provided, however, inability to obtain equip-

ment, supplies, or fuel shall not be a cause of Force
18.1

Majeure. If any failure to comply is occasioned by a
governmental law, rule, regulation, disposition or
order of the Government of the Republic of Equatorial
Guinea as aforesaid and the affected Party is operating
in accordance with good petroleum industry practice in
the Contract Area and is making reasonable efforts to

comply with such law, rule, regéiation, disposition or

these causes to carry - .Its obligations under this

Contract, it is agrééd that such Party shall give

notice and detail: of Force Majeure in writing to the
other Party within seven (7) calendar days after its
occurrence. In such cases, the obligations of the

Party giving the notice shall be suspended during the
continuance of any inability so caused. Both parties
shall do all reasonably within their power to remove

such cause.

SECTION XVIII
TEXT
This Contract is drawn up in the and Spanish

languages. If any question regarding the interpretation
of the two texts arises, then the Spanish text shall

prevail.
SECTION XIX
EFFECTIVENESS
19.1 This Contract shall come into effect on the Effective

19.2

19.3

Date.

This Contract shall not-be

jléd, amended or modi-
fied in any respect, ex¢@pt..by the. mut fal ‘consent in

writing of the Part

IN WITNESS WHEREOF,....tt arties hereto have executed
this Contract, xiplicate and in the and
Spanish languages, as of the day and year first above
written.

MINISTRY OF INDUSTRY, MINES AND ENERGY
OF THE REPUBLIC OF EQUATORIAL GUINEA

By

CONTRACTOR

By

SUPREME MILITARY COUNCIL OF
THE REPUBLIC OF EQUATORIAL GUINEA

By Date

EXHIBIT "Cc"

Attached to and made an integral part of the Production

Sharing Contract (the "Contract") between the STATE of the

REPUBLIC OF EQUATORIAL GUINEA and

1 CONTRACTOR, dated the day
of , 198.
ACCOUNTING
Gerieral Provisions
1. Purpose
The accounting -ocedure herein provided for is to be
followed and observed in the performance of either
Party's obligations under the Contract to which this
Exhibit is attached.
2. Accounts and Statements

CONTRACTOR's accounting records and books will be kept
in accordance with generally accepted and recognized
accounting systems, consistent with modern petroleum
industry practices and procedures. Books and reports

will be maintained and prepared in accordance with
methods established by the MINISTRY. The chart of
accounts and related account definitions will be pre-
scribed by the MINISTRY. Reports will be organized for
the use of the MINISTRY in carrying out its -management

responsibilities under the Contract.

Article II

Petroleum Operations Gésts

Calculation of the.Income. axe

For any year in whick-.c¢ommercial production occurs,

Petroleum Operatiéns.€osts consist of a) current year's

non-capital costs, b) current year's capital costs and
c) current year allowed recovery of prior year's unre-

covered Petroleum Operations Costs.

Non-capital Costs

Non-capital costs means those Petroleum Operations
Costs incurred that relate to current year's opera-
tions. In addition to costs relating only to current
operations, the costs of surveys and the intangible
costs of drilling exploration and development Wells, as

described in paragraph (c), (da) and (e) below, will be
classified as non-capital costs. Non-capital costs include,

but are not limited to the following:

(a)

(b)

(c)

Labor, materials and services used in day to day
Crude Oil Well operations, Crude Oil Field produc-—
tion facilities operations, secondary recovery

operations, storage, handling, transportation, and

delivery operations, Natufal Gas Well operations,
ilities opera-

tions, Natural-Gd; and delivery

operations;

utilities, and oth operating activities, includ-

ing repairs and “maintenance.

Office, services and general administration -

General services including technical and related
services, material services, transportation,
rental'of specialized and heavy engineering equip-
ment, site rentals and other rentals of services
and property, personnel expenses, public rela-
tions, and other expenses abroad.

Development and Production drilling - Labor,
materials and services used in drilling Wells with
the object of penetrating a proven reservoir,
including the drilling of delineation Wells as

Well as redrilling, deepening or recompleting

78
Wells, and access roads, if any, leading directly
to Wells.

(d) Exploratory Drilling - Labor, materials and ser-
vices used in the drilling of Wells with the
object of finding unproven reservoirs of Crude Oil
and Natural Gas, and access roads, if any, leading

directly to Wells.

(e) Surveys - Labor, mater

and services used in

aerial, geologic

seismic surveys

(£) Other explosion

temporary facil, having lives of one year or
less used if” exploration and purchased geological
and geophys: cal information.

(g) The signature bonus and production bonuses payable

in accordance with 9.1 and 9.3 of the Contract.

Capital Costs

Capital Costs means expenditures made for items that
normally have a useful life beyond the year incurred.
,rrrrs—“ “ERCtsCisisiti_O itt to, the
following:

(a) Construction utilities and auxiliaries - Work

shops, power and water facilities, warehouses, and
(b)

(c)

(d)

field roads other than the access roads mentioned
in paragraphs 2(c) and 2(d) above. Cost of Crude
Oil jetties and anchorages, treating plants and
equipment, secondary recovery systems, gas plants
and steam systems.

Construction housing and welfare - Housing,

recreational facilities an

‘ether tangible prop-

supplies for bot: @.-offsite fabrication and

onsite instal of platforms, and other con-

struction

sts in erecting platforms and install-
ing submarine pipelines), wellhead equipment,
subsurface lifting equipment, production tubing,
sucker rods, surface pumps, flow lines, gathering
equipment, delivery lines and storage facilities.
Movables - Surface and subsurface drilling and
production tools, equipment and instruments,
barges, floating craft, automotive equipment,
aircraft, construction equipment, furniture and

office equipment and miscellaneous equipment.
Article III

Accounting Methods To Be Used to Calculate Recovery

of Petroleum Operations Costs and Income Taxes

Depreciation

Depreciation will be calculated from the year in which

years. The method
used to calculate ea ear's allowable recovery of

capital costs is” Straight line method.

The lives to be used for items for which Capital Costs
are incurred shall be four (4) years. The undepre-
ciated balance of assets taken out of service will not
be charged to Petroleum Operations Costs but will
continue to depreciate based upon the lives described
above, except where such assets have been subjected to
unanticipated destruction, for example, by fire or

accident.
-at rates not e

Overhead Allocation

General and administrative costs, other than direct
charges, allocable to this operation should be deter-
mined by a detailed study, and the method determined by
such study shall be applied each year consistently. The
method selected must be approved by the MINISTRY, and

such approval can be reviewed.‘periodically by the

MINISTRY and the CONTRACTO!

interest Recovery

Interest on loans obtai:

by a Party from Affiliates
or parent companies rom third party non-affiliates
ing prevailing commercial rates for
investments in Petroleum Operations may not be re-
coverable as Petroleum Operations Costs but may be
deducted from income when calculating CONTRACTOR's
Income Tax liability. Details of any financing plan
and amounts shall be includea in each year's Budget of
Petroleum Operations Costs for the prior approval of

the MINISTRY. All other financing must also be ap-

proved by the MINISTRY.
Natural Gas Costs

Petroleum Operations Costs directly associated with the
production of Natural Gas will be directly chargeable
against Natural Gas revenues in the manner -agreed by

the Parties. Petroleum Operations Costs incurred for
production of both Natural Gas and Crude Oil will be

allocated to Natural Gas and Cryde Oil as agreed by

both Parties.

Inventory Accoun nig.

The costs of non-gapita

will be recoverable year in which the items have

been landed in thé “Republic of Equatorial Guinea.

Insurance and Claims

Petroleum Operations Costs shall include premiums paid
for insurance normally required to be carried for the
operations relating to CONTRACTOR's obligations con-
ducted under the Contract, but shall not include expen-
ditures incurred and paid in settlement of any and all
losses, claims, damages, judgments, and other expenses,
including monies relating to CONTRACTOR's obligations

under the Contract.

83
